Title: General Orders, 3 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Valentines Hill Tuesday 3d July 1781
                     Parole Lauzun
                     Countersigns D’Arrot
                  Dillon
                  For the Day Tomorrow
                  Major General Lord StirlingLieutenant Colonel GrayMajor GibbsInspector   _1st Connecticut BrigadeThe Continental Troops will this Evening lay upon their Arms upon Valentine’s hill in their usual order of Encampment.
                  All detachments are immediately to join their respective Corps and the officers to take their command in the line—Colonel Scammel’s detachment excepted.
                  The Duke de Lauzun and Brigadier General Waterbury will be pleased to place Picquets upon the roads leading from East Chester to Kingsbridge.
                  The Officers of the day will take care that proper Guards are posted upon the roads leading from our front and right flank to King’s bridge being particularly attentive to the North river and roads leading from it.
                  The Commander in Chief takes the earliest opportunity of expressing his thanks to the Duke de Lauzun, His Officers and Men for the very Extraordinary Zeal manifested by them in the rapid performance of their march to join the American Army—And the General also takes occasion to thank the Officers and Men of the American Army for the Alacrity with which they have supported themselves under the fatiguing March of yesterday and last Night—The Troops who were engaged to day merit his particular Thanks.
                  The Army will march tomorrow morning at three ô clock—the General will beat at two—the Assemble at half after two—and it is hoped the March will commence punctually at three in order to avoid the heat of the day—the Route and order of March will be furnished by the Quarter Master General.
                  Colonel Scammell’s detachment will follow the American Column and serve as a Rear Guard to it.
                  The Camp Guards with the Addition of a Captain from each division will form the Advanced Guard to be commanded by Lieutenant Colonel Gray and form three hundred yards in the rear of the second line on the road by which the Army marches on the beating of the General.
               